

STOCKHOLDER PLEDGE AND SECURITY AGREEMENT


STOCKHOLDER PLEDGE AND SECURITY AGREEMENT (“Agreement”) dated as of February 28,
2006, made by ______________ (“Pledgor”), in favor of the Investors identified
on Exhibit A hereto (collectively, the “Investors”).


WITNESSETH;


WHEREAS, Pledgor is a principal shareholder or an affiliate of an officer and
director of Neonode, Inc., a Delaware corporation (“Neonode”);


WHEREAS, Neonode plans to issue certain secured notes, dated as of the date
hereof, to each of the Investors (the “Notes”);


WHEREAS, Pledgor is executing and delivering this Agreement, granting to the
Investors a security interest in the shares of Neonode listed on Exhibit B
hereto owned by Pledgor (the “Pledged Shares”), to secure Neonode’s obligations
to the Investors under the Notes and this Agreement;


WHEREAS, Pledgor has determined that the execution, delivery and performance of
this Agreement directly benefits Pledgor and is in its best interests as a
principal shareholder of Neonode:


WHEREAS, the Investors have appointed AIGH Investment Partners, LLC (“AIGH”),
and AIGH has agreed to so act, as the pledgeholder (the “Pledgeholder”) for and
on behalf of the Investors and as the Investors’ agent for purposes of this
Agreement;


WHEREAS, the affiliates of Pledgor have guaranteed certain of Pledgor’s
Obligations hereunder; and


WHEREAS, the term “Default” shall mean any material breach of any of Neonode’s
obligations under the Notes or Pledgor’s representations, warranties or
covenants contained herein, the term “affiliate” means persons controlling,
controlled by or under common control with another person, and all terms used in
this Agreement which are defined in Article 9 of the Uniform Commercial Code
(the “UCC”) as currently in effect in the State of New York and which are not
otherwise defined herein shall have the same meanings herein as set forth
therein;


NOW, THEREFORE, in order to induce the Investors to purchase the Notes and in
consideration of the premises and the agreements herein and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties to this Agreement hereby agree as follows:


1. Representation. Pledgor hereby represents that neither it nor any of its
affiliates owns any interest in any technology, intellectual property or other
assets or rights of any nature whatsoever used by Neonode or necessary for
Neonode to carry on its business.



 
 

--------------------------------------------------------------------------------

 

2. Pledge and Grant of Security Interest and Substituting and Release of
Collateral.
 
(a) As collateral security for all of the Obligations (as defined in Section 3
hereof), the Pledgor hereby pledges and assigns to the Investors and grants to
the Investors a continuing security interest in, the following (the “Pledged
Collateral”):
 
(i) The Pledged Shares, the certificates representing the Pledged Shares and all
options and other rights, contractual or otherwise, in respect thereof, and
 
(ii) All proceeds of any and all of the foregoing (including dividend whether
paid in cash or in kind); in each case, as its interest therein may arise or
appear (whether by ownership, security interest, claim or otherwise).
 
3. Security for Obligations. The security interest created hereby in the Pledged
Collateral constitutes continuing collateral security for the following
(collectively, the “Obligations”): (i) the timely satisfaction by Neonode of all
of its liabilities and obligations under the Notes, (ii) any breach by Pledgor
of its representations contained herein, and (iii) the performance by Pledgor of
all of its obligations arising under, or contemplated by, this Agreement.
 
4. Delivery of the Pledged Collateral. All certificates currently representing
the Pledged Shares shall be delivered to Pledgeholder on or prior to the
execution and delivery of this Agreement, to be held by it as agent of and for
the benefit of the Investors. All other certificates and other instruments
constituting Pledged Collateral from time to time shall be delivered to the
Pledgeholder promptly upon the receipt thereof by or on behalf of the Pledgor.
All such certificates and instruments shall be held on behalf of the Investors
by Pledgeholder pursuant hereto and shall be delivered in suitable form for
transfer by delivery or shall be accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance satisfactory to
Pledgeholder.
 
5. Representations and Warranties. The Pledgor represents and warrants as
follows:
 
(a) The Pledged Shares have been duly authorized and are validly issued, fully
paid and nonassessable.
 
(b) The Pledgor is and will be at all times the legal and beneficial owner of
the Pledged Collateral, free and clear of any lien, security interest, option or
other charge or encumbrance, except for transfer restrictions under applicable
federal and state securities laws and the security interest created by this
Agreement, except as set forth on Exhibit C attached hereto.
 
(c) Pledgor shall be entitled to all dividends payable in cash.
 
(d) The Investors’ rights to exercise any of their rights and remedied hereunder
will not contravene any contractual restriction binding on or affecting Pledgor
or any of its properties and will not result in or require the creation of any
lien, security interest or other charge or encumbrance upon or with respect to
any of its properties.
 

 
 

--------------------------------------------------------------------------------

 

(e) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or other regulatory body is required for (i)
the grant by Pledgor, or the perfection, of the security interest purported to
be created hereby in the Pledged Collateral or (ii) the exercise by the
Investors of any of their rights and remedies hereunder, except as may be
required in connection with any sale of any Pledged Collateral by laws affecting
the offering and sale of securities generally.
 
(f) This Agreement creates a valid security interest in favor of the Investors
in the Pledged Collateral, as security for the Obligations. Pledgeholder’s
having possession of the certificates representing the Pledged Shares and all
other certificates and instruments constituting Pledged Collateral from time to
time results in the perfection of such security interest. Such security interest
is, or in the case of Pledged Collateral in which Pledgor obtains rights after
the date hereof, will be, a perfected, first priority security interest.
 
(g) All shareholders of Neonode, including the Pledgor, have irrevocably waived
all pre-emption rights under the articles of association in relation to the
Pledged Collateral and all shareholders have undertaken to procure that such
waiver is binding upon each waiving shareholder’s successors and assigns.
 
6. Covenants. So long as any of the Obligations shall remain outstanding,
Pledgor will, unless the Pledgeholder on the Investors’ behalf shall otherwise
consent in writing:
 
(a) keep adequate records concerning the Pledged Collateral and permit the
Pledgeholder or other representative of the Investors at any reasonable time and
from time to time examine and make copies of and abstracts from such records;
 
(b) at its expense, promptly deliver to the Investors a copy of each notice or
other communication received by it in respect of the Pledged Collateral;
 
(c) at its expense, defend Investors’ right, title and security interest in and
to the Pledged Collateral against the claims of any person;
 
(d) not sell, assign (by operation of law or otherwise), exchange or otherwise
dispose of any Pledged Collateral or any interest therein;
 
(e) not create or suffer to exist any lien, security interest or other charge or
encumbrance upon or with respect to any Pledged Collateral except for the
security interest created hereby, or
 
(f) not make or consent to any amendment or other modification or waiver with
respect to any Pledged Collateral or enter into any agreement or permit to exist
any restriction with respect to any Pledged Collateral other than pursuant
hereto.
 
7. Voting Rights, Dividends, Etc. in Respect of the Pledged Collateral.
 
(a) So long as no Default shall have occurred and be continuing:
 

 
 

--------------------------------------------------------------------------------

 

(i) Pledgor may exercise any and all voting and other consensual rights
pertaining to any Pledged Collateral for any purpose not inconsistent with the
terms of this Agreement;
 
(ii) Pledgor may receive and retain in trust for the benefit of the Investors in
case there is a Default, any and all dividends paid in cash with respect of the
Pledged Collateral; and
 
(iii) The Pledgeholder and the Investors will execute and deliver (or cause to
be executed and delivered) to Pledgor all such proxies and other instruments as
Pledgor may reasonably request for the purpose of enabling Pledgor to exercise
the voting and other rights which it is entitled to exercise pursuant to
paragraph (i) of this Section 7(a) and to receive the dividends which it is
authorized to receive and retain pursuant to paragraph (ii) of this Section
7(a).
 
(b) Upon the occurrence and during the continuance of a Default;
 
(i) all rights of Pledgor to exercise the voting and other consensual rights
which it would otherwise be entitled to exercise pursuant to paragraph (i) of a
subsection (a) of this Section 7, and to receive the dividends which it would
otherwise be authorized to receive and retain pursuant to paragraph (ii) of
subsection (a) of this Section 7, shall cease, and all such rights shall
thereupon become vested in the Investors, who shall thereupon have the sole
right to exercise such voting and other consensual rights and to receive and
hold as Pledged Collateral such dividends;
 
(ii) without limiting the generality of the foregoing, the Pledgeholder on the
Investors’ behalf may, at its option, exercise any and all rights of conversion,
exchange, subscription or any other rights, privileges or options pertaining to
any of the Pledged Collateral as if it were the absolute owner thereof,
including, without limitation, the right to exchange, in its discretion, any and
all of the Pledged Collateral upon the merger, consolidation, reorganization,
recapitalization or other adjustment of Neonode, or upon the exercise by Neonode
of any right, privilege or option pertaining to any Pledged Collateral, and, in
connection therewith, to deposit and deliver any and all of the Pledged
Collateral with any committee, depository, transfer agent, registrar or other
designated agent upon such terms and conditions as it may determine; and
 
(iii) all dividends which are received by the Pledgor contrary to the provisions
of paragraph (i) of this Section 7(b) shall be received in trust for the benefit
of the Investors, shall be segregated from other funds of Pledgor, and shall be
forthwith paid over to Pledgeholder as Pledged Collateral in the exact form
received with any necessary endorsement and/or appropriate stock powers duly
executed in blank, to be held by Pledgeholder as Pledged Collateral and as
further collateral security for the Obligations.
 
8. Additional Provisions Concerning the Pledged Collateral.
 
(a) Upon the occurrence and during the continuance of a Default, Pledgor hereby
appoints Pledgeholder the Pledgor’s attorney-in-fact and proxy, with full
authority in the place and stead of the Pledgor and in name of Pledgor or
otherwise, from time to time in Pledgeholder’s discretion, to take any action
and to execute any instrument which Pledgeholder may deem necessary or advisable
to accomplish the purposes of this Agreement (subject to the rights of the
Pledgor under Section 7(a) hereof), including, without limitation, to receive,
indorse and collect all instruments made payable to the Pledgor representing any
dividend or other distribution in respect of any Pledged Collateral and to give
full discharge for the same.
 

 
 

--------------------------------------------------------------------------------

 

(b) Upon the occurrence of and during the continuance of a Default, the Pledgor
undertakes to execute and deliver (or cause to be executed and delivered) to the
Pledgeholder all such proxies and other instruments as the Pledgeholder may
reasonably request for the purpose of enabling the Pledgeholder to exercise the
voting and other rights which the Pledgeholder is entitled to exercise under
this Agreement upon the occurrence and continuance of a Default.
 
(c) If the Pledgor fails to perform any agreement or obligation contained
herein, Pledgeholder itself may perform or cause performance of , such agreement
or obligation, and the expenses of Pledgeholder incurred in connection therewith
shall be payable by Pledgor.
 
(d) The Pledgor hererby irrevocably waives all per-emption rights under
Neonode’s articles of association in relation to all shares in Neonode held by
the Pledgeholder for and on behalf of the Investors to secure the obligations
under the Notes.
 
9. Remedies Upon Default: If a Default shall have occurred and be continuing;
 
(a) Upon 30 days prior notice to Pledgor, the Pledgeholder on the Investors’
behalf may sell, assign and deliver to any person (including, but not limited
to, themselves) any or all of the Pledged Collateral in such manner and upon
such terms and conditions as the Pledgeholder, in its sole discretion may deem
proper, with or without demand, advertisement or notice to Pledgor of the date,
time or place of any such sale or sales or adjournments thereof.
 
(b) The Pledgeholder on the Investors’ behalf may exercise in respect of the
Pledged Collateral, in addition to other rights and remedies provided for herein
or otherwise available to it, all of the rights and remedies of a secured party
on default; and without limiting the generality of the foregoing and without
notice except as specified below, sell the Pledged Collateral or any part
thereof in one or more parcels at public or private sale, at any exchange or
broker’s board or elsewhere, at such price or prices and on such other terms as
the Pledgeholder may deem commercially reasonable. Pledgor agrees that, to the
extent notice of sale shall be required by law, at least 30 days notice to
Pledgor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. The
Pledgeholder shall not be obligated to make any sale of Pledged Collateral
regardless of notice of sale having been given. The Pledgeholder may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned.
 
(c) Pledgor recognizes that the Pledgeholder on the Investors’ behalf may deem
it impracticable to effect a public sale of all or any part of the Pledged
Shares or any other securities constituting Pledged Collateral and that the
Pledgeholder on the Investors’ behalf may, therefore, determine to make one or
more private sales of any such securities to a restricted group of purchasers
who will be obligated to agree, among other things, to acquire such securities
for their own account, for investment and not with a view to the distribution of
resale thereof. Pledgor acknowledges that any such private sale may be at prices
and on terms less favorable to the Investors than the prices and other terms
which might have been obtained at a public sale and, notwithstanding the
foregoing, agrees that such private sales shall be deemed to have been made in a
commercially reasonable manner and that the Pledgeholder shall have no
obligation to delay the sale of any such securities for the period of time
necessary to permit the issuer of such securities to register such securities
for public sale under the United States Securities Act of 1933, a amended.
 

 
 

--------------------------------------------------------------------------------

 

(d) Any cash held by the Pledgeholder as Pledged Collateral and all cash
proceeds received by the Pledgeholder in respect of any sale of, collection
from, or other realization upon, all or any part of the Pledged Collateral shall
be applied as follows:
 
(i) First, to the payment of the reasonable costs and expenses, including
reasonable attorneys’ fees and legal expenses, incurred by the Investors in
connection with (A) the administration of this Agreement, (B) the custody,
preservation, use or operation of, or the sale of, collection from, or other
realization upon, any Pledged Collateral, (C) the exercise or enforcement of any
of the rights of the Investors hereunder or (D) the failure of Pledgor to
perform or observe any of the provisions hereof;
 
(ii) Second, at the option of the Pledgeholder on the Investors’ behalf, to the
payment or other satisfaction of any liens and other encumbrances upon any of
the Pledged Collateral;
 
(iii) Third, to the payment of the Obligations;
 
(iv) Fourth, to the payment of any other amounts required by applicable law; and
 
(v) Fifth, the surplus proceeds, if any, to Pledgor or to whosoever shall be
lawfully entitled to receive the same or as a court of competent jurisdiction
shall direct.
 
(e) Pledgor hereby waives and releases any and all rights of equity of
redemption whether before or after any sale, transfer, or other disposition or
application contemplated by this Section 9 and, except as herein expressly
required, any and all notice to Pledgor of the foregoing action.
 
(f) For the avoidance of doubt, Chapter 10 of the Swedish Commercial code (Sw.
Handelshalken) shall not apply when the Pledgeholder enforces the Pledged
Collateral.
 
10. Expenses. Each party to this Agreement shall pay all of its own expenses
incurred in connection with this Agreement.
 
11. Notices, Etc. All notices and other communications provided for hereunder
shall be in writing and shall be mailed, sent by fax or delivered, if to the
Pledgeholder or the Investors, c/o AIGH Investment Partners, LLC, 6006 Berkeley
Avenue, Baltimore, Maryland 21209, fax 212-751-2892, Attention: Orin Hirschman,
with a copy to Hahn & Hessen LLP, 488 Madison Avenue, New York, New York 10022,
fax 212-478-7400, Attention: James Kardon, Esq,; and if to Pledgor,
[________________] or, as to each party, at such other address as shall be
designated by such party in a written notice to the other parties complying as
to delivery with the terms of this Section 11. All such notices and other
communications shall be effective (i) if mailed, when deposited in the mail,
(ii) if sent by facsimile, when received, or (iii) if delivered, when delivered.
 

 
 

--------------------------------------------------------------------------------

 

12. Pledgeholder.
 
The Parties to this Agreement agree that AIGH, as the Pledgeholder (or any
successor Pledgeholder hereunder), shall have no liability for any act or
omission in the capacity of the Pledgeholder under this Agreement except for a
willful misconduct or gross negligence. No successor Pledgeholder shall be
liable for any act or omissions of a predecessor Pledgeholder.
 
The Pledgeholder may resign at any time by giving seven days written notice to
the parties to this Agreement and the Investors, acting by a majority in number,
may replace the Pledgeholder by giving the Pledgeholder two days written notice
of the replacement and the identity of the new Pledgeholder. In the event of a
resignation, the Investors, acting by a majority in number, shall designate a
successor Pledgeholder and give notice as to the identity of the new
Pledgeholder to the parties to this Agreement.
 
13. Miscellaneous.
 
(a) No amendment of any provision of this Agreement shall be effective unless it
is in writing and signed by the parties hereto, and no waiver of any provision
of this Agreement, and no consent to any departure by Pledgor therefrom, shall
be effective unless it is in writing and signed by the Investors, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.
 
(b) No failure on the part of the Pledgeholder or the Investors to exercise, and
no delay in exercising, any right hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The rights and
remedies of the Investors provided herein are cumulative and are in addition to,
and not exclusive of, any rights or remedies provided by law.
 
(c) Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.
 
(d) Upon the satisfaction in full of the Obligations, (i) this Agreement and the
security interest created hereby shall terminate and all rights to the Pledged
Collateral shall revert to Pledgor, and (ii) the Pledgeholder or the Investors
will, upon Pledgor’s request; (A) return to Pledgor such of the Pledged
Collateral as shall not have been sold or otherwise disposed of or applied
pursuant to the terms hereof, and (B) execute and deliver to Pledgor such
documents as Pledgor shall reasonably request to evidence such termination.
 

 
 

--------------------------------------------------------------------------------

 

(e) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York.
 
(f) The courts of New York, New York shall have exclusive jurisdiction to settle
any dispute arising out of or in connection with this Agreement (including a
dispute regarding the existence, validity or termination of this Agreement or
the consequences of its nullity).
 
[Signatures on the following pages.]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Stockholder
Pledge and Security Agreement as of the date first above written.
 

 
PLEDGOR
       
By:
_____________________________
 
Name:
_____________________________
 
Title:
_____________________________
             
PLEDGEHOLDER
       
AIGH INVESTMENT PARTNERS, LLC
             
By:
_______________________________
 
Name:
_______________________________
 
Title:
_______________________________




 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
The Investors
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
Shares of Neonode Inc held by the Pledgor
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
Liens, Security Interest, Options or Other Charges or Encumbrances on the
Pledged Collateral
 

 
 

--------------------------------------------------------------------------------

 



 